            Case 1:21-mj-00054-RMM Document 3 Filed 01/22/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                          :   MAGISTRATE NO. 21-MJ-054
                                                   :
             v.                                    :
                                                   :
 HECTOR EMMANUEL VARGAS SANTOS,                    :   VIOLATIONS:
 also known as HECTOR VARGAS,                      :   18 U.S.C. § 1752(a)(1)
 also known as HECTOR SANTOS,                      :   (Entering and Remaining in a Restricted
                                                   :   Building)
                         Defendant.                :   18 U.S.C. § 1752(a)(2)
                                                   :   (Disorderly and Disruptive Conduct in a
                                                   :   Restricted Building)
                                                   :   40 U.S.C. § 5104(e)(2)(D)
                                                   :   (Violent Entry and Disorderly Conduct in
                                                   :   a Capitol Building)
                                                   :   40 U.S.C. § 5104(e)(2)(G)
                                                   :   (Parading, Demonstrating, or Picketing in
                                                   :   a Capitol Building)

                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, within the District of Columbia, HECTOR EMMANUEL

VARGAS SANTOS, also known as “Hector Vargas,” also known as “Hector Santos,” knowingly

entered and remained in the United States Capitol, a restricted building, without lawful authority

to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
          Case 1:21-mj-00054-RMM Document 3 Filed 01/22/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, within the District of Columbia, HECTOR EMMANUEL

VARGAS SANTOS, also known as “Hector Vargas,” also known as “Hector Santos,” knowingly,

and with intent to impede and disrupt the orderly conduct of Government business and official

functions, engaged in disorderly and disruptive conduct in, and within such proximity to, the

United States Capitol, a restricted building, when, and so that, such conduct did in fact impede and

disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, within the District of Columbia, HECTOR EMMANUEL

VARGAS SANTOS, also known as “Hector Vargas,” also known as “Hector Santos,” willfully

and knowingly uttered loud, threatening, and abusive language, and engaged in disorderly and

disruptive conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb

the orderly conduct of a session of Congress and either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                 2
         Case 1:21-mj-00054-RMM Document 3 Filed 01/22/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, HECTOR EMMANUEL

VARGAS SANTOS, also known as “Hector Vargas,” also known as “Hector Santos,” willfully

and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                  Respectfully submitted,

                                                  MICHAEL R. SHERWIN
                                                  Acting United States Attorney
                                                  New York Bar No. 4444188


                                           By:
                                                  Angela N. Buckner
                                                  Assistant United States Attorney
                                                  D.C. Bar No. 1022880
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  (202) 252-2656
                                                  Angela.Buckner@usdoj.gov




                                              3
